Title: From Thomas Jefferson to Bernard Peyton, 27 September 1822
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir,
Monticello
Sep. 27. 22.
Mr Raphael could furnish the 1000. D by piecemeal only. he furnished to-day 300. D. requiring however a draught for it to go by tomorrow’s mail, which I gave him and will consequently be upon you 2. or 3. days earlier than I had expected. he will furnish another sum 3. days hence and the balance in the course of a week. my further draughts will be made accordingly. affectly yoursTh: Jefferson